Citation Nr: 0420658	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypothyroidism due 
to Graves' disease.

2.  Entitlement to service connection for Graves' 
ophthalmopathy.

3.  Entitlement to service connection for post-operative 
residuals of perforated diverticulitis.  

4.  Entitlement to service connection for bilateral calcaneal 
plantar fasciitis with spurs.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In November 2002, the veteran testified at a hearing at the 
RO.

As set forth in more detail below, a remand of the issues of 
entitlement to service connection for hypothyroidism due to 
Graves' disease and Graves' ophthalmopathy is required.  
These issues will be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  Diverticulitis and plantar fasciitis were not shown in 
service or for many years thereafter.

2.  The record contains no indication that such disabilities 
are causally related to the veteran's active service or any 
incident therein.  


CONCLUSIONS OF LAW

1.  Post-operative residuals of perforated diverticulitis was 
not incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  Bilateral calcaneal plantar fasciitis with spurs was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a June 2001 letter issued 
prior to the rating decision on appeal, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  This letter also generally 
advised the veteran to submit or identify any additional 
evidence he felt would support his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA has also assisted the veteran in obtaining the evidence 
needed to substantiate his claims.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The veteran's service 
medical records are on file and the RO has duly requested all 
post-service VA and private medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2003).  There is no indication of 
outstanding, available records.  38 U.S.C.A. § 5103A(b), 
(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2003).  

While the veteran was not afforded a VA medical examination 
in connection with the issues addressed in this decision, the 
Board finds that an examination is not necessary; rather, it 
is appropriate to proceed with consideration of the veteran's 
appeal based on the evidence of record.  See 38 C.F.R. 
§ 3.159(c)(4).  As set forth in more detail below, neither 
diverticulitis nor plantar fasciitis was shown in service or 
for many years thereafter and the record contains no 
indication that such disabilities are causally related to the 
veteran's active service or any incident therein.  Thus, an 
examination is not necessary.  Id.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings pertaining to diverticulitis or 
plantar fasciitis.  At his October 1969 military separation 
medical examination, the veteran denied a history of foot 
trouble, as well as rectal disease and stomach, liver or 
intestinal trouble.  On clinical evaluation, the veteran's 
feet and lower extremities were normal, as was his 
genitourinary system, rectum, abdomen, and viscera.  

In April 2001, the veteran filed an application for VA 
compensation benefits, including service connection for 
diverticulitis and bilateral calcaneal plantar fasciitis with 
spurs.  

In support of the veteran's claim, the RO obtained private 
clinical records, dated from March 1989 to September 1996.  
In pertinent part, these records show that in January 1996, 
the veteran sought treatment for severe abdominal pain.  He 
indicated that his pain had begun two days prior but had 
recently become much more severe.  A diagnostic laparoscopy 
and exploratory celiotomy was performed and revealed 
perforated sigmoid diverticulitis.  A Hartmann procedure was 
performed.  In May 1996, the veteran underwent an elective 
takedown of his colostomy.  There were no post-operative 
complications.  

In addition to the private medical records discussed above, 
the RO obtained VA clinical records, dated from May 2000 to 
May 2001.  In pertinent part, these records show that in 
October 2000, the veteran sought treatment for pain in the 
right foot and left heel.  He indicated that the pain had 
begun approximately 18 months prior, but had worsened in the 
last few weeks.  He denied recent injury to the feet, but 
indicated that he worked on a concrete floor all day and his 
pain decreased when he was not working.  Physical examination 
of the veteran's feet revealed no objective abnormalities.  
The examiner indicated that the veteran's symptoms could be 
due to prolonged standing on the concrete floor.  Further 
evaluation was scheduled to rule out other causes.  

The veteran was evaluated in the podiatry clinic in March 
2001.  It was noted that the veteran's feet appeared to be 
vascularly patent.  X-ray studies of the veteran's feet 
revealed bilateral small plantar calcaneal spurs.  The 
examiner recommended that the veteran obtain a good pair of 
work boots with a significant arch.  In addition, he was 
provided with inserts for his shoes.  In April 2001, the 
veteran reported some improvement in his symptoms.  The 
impression was calcaneal plantar fasciitis.  Subsequent 
clinical records show continued treatment for bilateral foot 
pain.  

In November 2002, the veteran testified at a hearing at the 
RO.  He indicated that he had developed bilateral foot pain 
approximately two years prior and had been diagnosed as 
having diverticulitis in about 1991 or 1992.  He denied 
having had problems with his feet or diverticulitis in 
service.  Rather, the veteran speculated that such conditions 
could be due to a chemical imbalance from his Graves' 
disease.  He acknowledged, however, that none of his 
physicians had advised him of any relationship between his 
Graves' disease and his diverticulitis or plantar fasciitis.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail). 

III.  Analysis

As set forth above, the veteran's service medical records are 
entirely negative for any notation of diverticulitis or 
plantar fasciitis.  Indeed, at his October 1969 military 
separation medical examination, the veteran denied a history 
of foot trouble, as well as rectal disease and stomach, liver 
or intestinal trouble.  On clinical evaluation, the veteran's 
feet and lower extremities were normal, as was his 
genitourinary system, rectum, abdomen, and viscera.  

Likewise, the post-service medical evidence is entirely 
negative for notations of diverticulitis or plantar fasciitis 
for many years after service separation.  Diverticulitis was 
not noted until 1996, approximately 27 years after service 
separation.  Symptoms attributable to plantar fasciitis were 
not noted until 2000, approximately 31 years after service 
separation.  Moreover, none of the post-service medical 
evidence attributes the veteran's post-service diverticulitis 
or plantar fasciitis to his active service or any incident 
therein.  

Here, the Board notes that it has considered the veteran's 
assertions to the effect that his diverticulitis and/or 
plantar fasciitis may be due to a chemical imbalance from his 
Graves' disease.  As the record does not establish that the 
veteran possesses a recognized degree of medical training or 
knowledge, however, his theories as to medical causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The record otherwise contains absolutely no 
indication of a relationship between the veteran's 
diverticulitis and plantar fasciitis and his Graves' disease.  

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that service 
connection for diverticulitis and plantar fasciitis is not 
warranted.  Absent evidence of diverticulitis or plantar 
fasciitis in service or for many years thereafter, and absent 
any indication that such disabilities are causally related to 
the veteran's active service or any incident therein, the 
Board must find that the preponderance of the evidence is 
against the claims.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt rule 
is inapplicable.  38 U.S.C. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for post-operative 
residuals of perforated diverticulitis is denied.  

Entitlement to service connection for bilateral calcaneal 
plantar fasciitis with spurs is denied.  


REMAND

The veteran also claims entitlement to service connection for 
hypothyroidism due to Graves' disease, as well as Graves' 
ophthalmopathy.  

The veteran's September 1966 military enlistment medical 
examination notes that he underwent a thyroidectomy in 1958 
for symptoms of Graves' disease and took thyroid medication 
daily.  Thus, a presumption of sound condition at service 
entrance does not attach in this case.  See Crowe v. Brown, 7 
Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304 (2003).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2003), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2003).

In this case, the veteran claims that his preexisting 
disability was aggravated during service because he stopped 
taking thyroid medication.  Given the facts of this case, the 
Board finds that a medical examination and opinion is 
necessary.  See 38 C.F.R. § 3.159(c)(4).  

Thus, this matter is remanded for the following:

1.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of his hypothyroidism 
due to Graves' disease, as well as 
Graves' ophthalmopathy.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
current hypothyroidism due to Graves' 
disease and Graves' ophthalmopathy 
identified on examination is causally 
related to the veteran's active service 
or any incident therein.  Specifically, 
the examiner should provide an opinion as 
to whether such conditions underwent an 
increase in disability beyond the natural 
progress of the disease during service.  

2.  The RO should then review the claim.  
If the benefits sought on appeal remain 
denied, the veteran and any 
representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



